Case 1:19-mj-01858-ADC Document1 Filed 05/24/19 Page 1 of 2
Case 1:19-cr-00049-UNA Document 2 Filed 04/02/19 Page 1 of 2 PageiD #: 1

IN THE UNITED STATES DISTRICT COURT

_ FOR THE DISTRICT OF DELAWARE
UNITED STATES OF AMERICA,

)

)

Plaintiff, a

Vv. ,

Criminal Action No. 19- 4G. UNA

DUANE MAURICE BURTON, AEH [p)\ CED
Defendant. E 0)

INDICTMENT

The Grand Jury for the District of Delaware charges that:

an =
Count 1 So NP
Be
On or about December 26, 2018, in the District of Delaware, Duane Mauifiee. Burtin, the
3 ae rm

defendant, by intimidation, did take from the person and presence of another, United slates curgency

  

belonging to and in the care, custody, control, management and possession of wsPsij400 Balaski
Ba
Highway, Newark, Delaware, a bank, the deposits of which were then insured by the Fedéal Dees
Insurance Corporation, in violation of Title 18, United States Code, Section 2113(a).
Notice of Forfeiture

Upon conviction of any of the offense alleged in Count 1 of the Indictment, the defendant,
Duane Maurice Burton, shall forfeit to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c) any property constituting, or
derived from proceeds obtained, directly or indirectly, as a result of the said violation, including but
not limited to $3,693 United States Currency taken from WSFS, the victim. |

If, as a result of any act or omission of the defendant, any of said property

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third person;

‘(c) has been placed beyond the jurisdiction of the Court;
° Case 1:19-mj-01858-ADC Document1 Filed 05/24/19 Page 2 of 2
Case 1:19-cr-00049-UNA Document2 Filed 04/02/19 Page 2 of 2 PagelD #: 2

r

(d) has been substantially diminished in value; or
(e) has been comingled with other property which cannot be divided without difficulty;
the United States will seek forfeiture or substitute property pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

A TRUE BILL:

eh hg ae

Forepers on

DAVID C. WEISS
United States Attomey

By. _ Lf Carky tre
Edrnond Félgowski
Assistant United States Attorney

Dated:. tla q

 
